FILE COPY




                                 COURT            OF       APPEALS
                                  SECOND DISTRICT               OF     TEXAS
CHIEF JUSTICE                                                                    CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER            DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196               CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                               LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                     GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                 CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                          February 3, 2015

    Ricky D. Davis                                        Terry J. Barlow
    #01884111                                             1110 E. Weatherford
    Stiles Unit                                           Fort Worth, TX 76102
    3060 FM 3514
    Beaumont, TX 77705

    Debra A. Windsor
    Assistant District Attorney
    401 W. Belknap St.
    Fort Worth, TX 76102-1913

    RE:          Court of Appeals Number: 02-13-00468-CR
                                          02-13-00469-CR
                 Trial Court Case Number: 1295144D
                                          1295152D

    Style:       Ricky D. Davis
                 v.
                 The State of Texas

          Please be advised that the State has not filed a brief in this cause.
    Therefore, the case will be submitted to the court without oral argument on
    Tuesday, February 24, 2015, before a panel consisting of Chief Justice
    Livingston, Justice Meier, and Justice Gabriel. This panel is subject to change by
    the court. See Tex. R. App. P. 39.8.

                                                 Respectfully yours,

                                                 DEBRA SPISAK, CLERK


                                                 By: Shoshanna Cordova, Deputy Clerk